 1 Ellen Jean Winograd, Esq.
   Nevada State Bar No. 815
 2 WOODBURN AND WEDGE
   6100 Neil Road, Suite 500
 3 Reno, Nevada 89511
   Tel: 775-688-3000
 4 ewinograd@woodburnandwedge.com
     Attorneys for Defendant, Truckee South, LLC dlbla
 5 Club Fortune
 6 Danielle J. Barraza, Esq.
   Nevada State Bar No. 13822
 7 MAIER GUTIERREZ & ASSOCIATES
   8816 Spanish Ridge Avenue
 8 Las Vegas, Nevada 89148
   Tel: 702-629-7900
 9
   djb@mgalaw.com
10 Attorneys  for Plaintiff Carmela Scafidi

11                                  IN THE UNITED STATES DISTRICT COURT
12                                       FOR THE DISTRICT OF NEVADA

13 CARMELA SCAFIDI, individually,                         Case No. 2:21-cv-00411-GMN-EJY
14                Plaintiff,
15 vs.
16 TRUCKEE SOUTH, LLC d/b/a CLUB FORTUNE
   CASINO, a domestic limited-liability company;
17 KENNETH MARTIN, an individual; DOES 1-X; and
   ROE BUSINESS ENTITIES 1-X, inclusive,
18
19             Defendants.

20              STIPULATION AND ORDER TO EXTEND DEFENDANT TRUCKEE SOUTH, LLC
         D/B/A CLUB FORTUNE'S TIME TO RESPOND TO PLAINTIFF'S FIRST SET OF REQUESTS FOR
21                                 PRODUCTION OF DOCUMENTS
22                                       (First Request)

23           Defendant, TRUCKEE SOUTH, LLC d/b/a CLUB FORTUNE CASINO (hereinafter "CLUB
24 FORTUNE"), and Plaintiff, CARMELA SCAFIDI (hereinafter "SCAFIDI"), by and through their respective
25 attorneys of record, hereby stipulate to extend the time for CLUB FORTUNE to respond to SCAFIDl's First
26 Set of Requests for Production of Documents from its current deadline of July 20, 2021 up to and including
27 August 11, 2021.
28
 1           This is the first request for an extension. This request does not constitute a waiver of any claims or
 2 defenses of the parties; this request is made in good faith and not for purposes of delay.

 3           The undersigned hereby affirm pursuant to NRS 239B.030 that the preceding document does not

 4 contain the personal information of any individual.

 5 Dated: July}!{, 2021.                              Dated: July il._, 2021.

 6    MAIER GUTIERREZ & ASSOCIATES                       WOODBURN AND WEDGE
 7
      By /s/ Danielle J. Barraza                         By /s/ Ellen Jean Winograd
 8                                                       Ellen Jean Winograd, Esq.
      Danielle J. Barraza, Esq.
      Nevada State Bar No. 13822                         Nevada State Bar No. 815
 9                                                       6100 Neil Road, Suite 500
      8816 Spanish Ridge Avenue
      Las Vegas, Nevada 89148                            Reno, Nevada 89511
10                                                       Tel: 775-688-3000
      Tel: 702-629-7900                                  Fax: 775-688-3088
11    Fax: 702-629-7925                                  ewinograd@woodburnandwedge.com
      djb@mgalaw.com
12
                                                         Attorneys for Defendant, Truckee South, LLC dlbla
13    Attorneys for Plaintiff Carmela Scafidi            Club Fortune

14

15 Submitted by:

16 Ellen Jean Winograd, Esq.
   Nevada State Bar No. 815
17 WOODBURN AND WEDGE
   6100 Neil Road, Suite 500
18 Reno, Nevada 89511
   Tel: 775-688-3000
19 Fax: 775-688-3088
   ewinograd@woodburnandwedge.com
20 Attorneys for Defendant, Truckee South, LLC dlbla

21
     Club Fortune

22
23           IT IS SO ORDERED.
24           DATED this 14th day of July, 2021.
25

26

27                                                             UNITED STATES MAGISTRATE JUDGE
28
                                                         -2-
